Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 2, 2022

                                     No. 04-22-00422-CV

                IN THE INTEREST OF S.G., I.J.G., AND A.R.G., Children

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2005EM503442
                         Honorable Eric J. Rodriguez, Judge Presiding


                                        ORDER
        On August 17, 2022, we ordered appellant to show cause in writing by September 1,
2022 stating either the filing fee had been paid or he was entitled to appeal without paying the
filing fee. On September 1, 2022, appellant filed a response indicating he submitted payment.
We therefore reinstate the appellate deadlines and order the appellate record due by October 3,
2022.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court